680 P.2d 386 (1984)
297 Or. 81
ROSBORO LUMBER COMPANY, a Partnership, Respondent On Review,
v.
EMPLOYEE BENEFITS INSURANCE COMPANY, a California Corporation, Petitioner On Review. and Rollins Burdick Hunter of Oregon, Inc., an Oregon Corporation, Formerly Cole, Clark & Cunningham, Inc., an Oregon Corporation, Defendant.
CA 25849; SC S30222; 16-82-01824.
Supreme Court of Oregon, In Banc.
On Petition for Review Submitted November 30, 1983.
May 1, 1984.
Miller, Nash, Wiener, Hager & Carlsen; James N. Westwood, Bruce A. Rubin and John A. Lusky, Portland, submitted the petition for the petitioner on review.
Hoffman, Morris, Giustina & Fox and Michael F. Fox, Eugene, submitted the Response to the Petition for Review for respondent on review.
MEMORANDUM OPINION.
Petition for review of 65 Or. App. 679, 672 P.2d 1336, allowed. Reversed and remanded to trial court for reinstatement of its original Judgment.
Mountain Fir Lumber Co., Inc. v. Employee Benefits Insurance Co., 296 Or. 639, 679 P.2d 296 (1984).